Citation Nr: 9924083	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-36 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
June 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision in which 
the RO found that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disorder. The veteran appealed and was afforded a hearing at 
the RO in September 1994.  His claim was denied in a 
September 1994 Supplemental Statement of the Case (SSOC).  
The veteran continued his appeal and appeared at a hearing 
before the undersigned member of the Board in Washington, 
D.C, in April 1998.

The Board in July 1998 remanded the case for further 
development.  The development has since been completed and 
the case returned to the Board for further consideration.  



FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in a 
June 1946 decision; service connection for a back disorder 
based on failure to submit new and material evidence to 
reopen the claim was subsequently denied by the RO in 
December 1947 and March 1948, by the Board in July 1973, and 
by the RO in December 1986.

2.  Additional evidence submitted since the December 1986 RO 
decision includes an October 1997 VA examination report to 
the effect that the veteran's back disorder includes 
traumatic arthritis.

3.  The new evidence is so significant that it must be 
considered to decide the merits of the claim.

4.  The veteran has presented a plausible claim for service 
connection for a back disorder.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's last final decision denying service connection for a 
back disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The claim for service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the most recent decision prior to 1993 
denying service connection for a back disorder was the RO 
decision in December 1986.  That December 1986 RO decision 
was not timely appealed and became final.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the case is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

In Elkins v. West, 12 Vet. App. 209 (1999), the court held 
that the 2-step process set out in Manio, supra, for 
reopening a final decision based on new and material 
evidence, became a 3-step process under Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  First, it must be determined 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened (and as distinguished 
from the original claim) is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well-grounded, 
the VA may then proceed to evaluate the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

In this case, the service medical records reveal no clinical 
documentation of a back injury or back disability.  On 
examinations in 1945, 1946 and 1948 there was some question 
as to whether the veteran's back complaints were functional 
or organic, whether he sustained a back injury prior to 
service or during service, whether or not arthritis had been 
confirmed by X-ray and whether a deformity of the eleventh 
dorsal vertebra represented a vertebral fracture or a 
developmental juvenile epiphysitis.  Subsequently, in June 
1968, a VA examination and X-ray did reveal osteoarthritis of 
the lumbar spine.  

In December 1972 the veteran provided testimony at an RO 
hearing as to a back injury he reported sustaining in 
service.  In July 1973 the Board determined that the hearing 
testimony was not new and material for the purpose of 
reopening the claim and, as such, denied service connection 
for a back disorder.  

The last prior final denial of the veteran's claim for 
service connection for a back disorder was a December 1986 RO 
decision finding that new and material evidence had not been 
submitted such as to warrant reopening the claim.  

At an October 1997 VA examination for compensation purposes, 
X-ray examination of the lumbosacral spine revealed 
degenerative changes and narrowing of most of the 
intervertebral spaces.  The examiner noted the veteran's 
complaints of pain in the low back significantly interfering 
with both daily functioning and sleep.  The veteran reported 
a history of injury in service consistent with earlier 
reports dating from 1945.  Upon physical examination, range 
of motion was limited to 30 degrees forward flexion, 15 
degrees backward extension, 15 degrees right and left lateral 
bending, and 10 degrees right and left rotation.  The veteran 
had a slightly stooped posture, and walked slowly with an 
open stance.  The examiner diagnosed chronic back pain, 
probably post-traumatic arthritis as well as osteoarthritis.  

At an April 1998 Board hearing, the veteran explained that 
upon separation from service he ran into legal trouble and 
was incarcerated for two years, but upon his release from 
incarceration in 1946 he filed a claim for his service 
connected back disorder.  He testified that he had previously 
believed that he had been service connected for a back 
disorder and did not find out until 1968 or 1970 that he had 
in fact been discharged from service for a psychiatric 
disorder and not a back disorder.  In this regard, the Board 
has noted that the veteran has been granted service 
connection for a psychiatric disorder, which is currently 
evaluated as 10 percent disabling.  

The Board has considered the evidence submitted since the 
December 1986 last prior final denial of the veteran's claim 
for service connection for a back disorder, and finds that it 
includes a number of statements from service comrades to the 
effect that the veteran injured his back during service.  
This evidence must be presumed credible for purposes of 
reopening the claim.  Justus v. Principi, 3 Vet.App. 510 
(1992).  Further, the diagnosis of 'probably both 
osteoarthritis and post-traumatic arthritis of the 
lumbosacral spine' at the October 1997 VA examination for 
compensation purposes is both new and probative of the issue 
of entitlement to service connection for a back disorder.  In 
other words, that new medical evidence, when viewed together 
with all the evidence of record, is so significant that it 
must be considered in order to fairly adjudicate the claim on 
the merits.  The new October 1997 VA medical diagnosis 
presents a new factual basis for medically linking the 
veteran's back disorder to his reported back trauma in 
service.  Accordingly, the Board finds that reopening of the 
claim is warranted.  38 C.F.R. § 3.156(a).  

Having reopened the claim, the Board next considers whether 
the veteran has submitted a well-grounded claim for service 
connection for a back disorder.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Veterans 
Appeals (Court) held that a plausible claim is one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only plausible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

As explained above, the veteran has contended that he 
suffered injury to his back in service, with a resulting back 
disorder which has persisted until the present time.  

Evidence presented includes the October 1997 VA examination 
report wherein the examiner noted the history of back trauma 
in service as reported by the veteran, examined the veteran, 
reported degenerative findings in the veteran's back, and 
diagnosed 'probably both osteoarthritis and post-traumatic 
arthritis of the lumbosacral spine.'  The Board may not 
simply reject medical opinions, though they may be equivocal, 
by using its own judgment.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  The October 1997 VA examiner has 
diagnosed as a current back disorder, a form of arthritis, 
and trauma was necessary for its inception.  The veteran has 
testified to having no back trauma prior to service, and 
suffering a back trauma in service with persistence of back 
disorder symptoms from that injury until the present.  This 
lay statement of original trauma in service and persistence 
of back disorder symptoms since that time is within the 
veteran's lay competence, and hence must be accepted as true 
for purposes of determining if his claim is well grounded.  
See King v. Brown, 5 Vet.App. 19, 21 (1993).   Hence, the 
Board finds that evidence has been presented including 
cognizable (medical) evidence in effect causally linking the 
veteran's current back disorder to his period of service.  It 
is the Board's opinion that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  


ORDER

1.  The claim of entitlement to service connection for a back 
disorder is reopened based on the submission of new and 
material evidence.  

2.  The claim of entitlement to service connection for a back 
disorder is well grounded.






REMAND

As discussed hereinabove, the Board has reopened the 
veteran's claim for service connection for a back disorder on 
the basis of new and material evidence.  The Board has also 
found the claim to be well grounded.  Accordingly, the Board 
finds that a VA examination is in order to ascertain with 
greater specificity the nature and etiology of the veteran's 
current back disorder, with a medical opinion specifically 
addressing the question of inservice incurrence.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his back disorder 
since October 1998, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current back disorder(s).  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review before the 
examination, and he must state in the 
examination report that the claims folder 
was fully reviewed prior to the 
examination.  On examination all clinical 
findings should be reported in detail.  
At the conclusion of the examination, the 
examiner must express an opinion in 
answer to the following question:  
Is it at least as likely as not that any 
current back pathology is related to a 
back injury which the veteran has 
reported sustaining in service.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
back disorder.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.


The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to comply with a precedent 
decision of the Court, and to ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

